Judgment dismissing petition in proceeding under article 78 of the CPLR to review disciplinary action, in a membership corporation unanimously reversed, on the law, without costs, or disbursements to any party and the proceeding remanded, in the exercise of discretion, to Special Term in order to permit the parties to supply additional proof. Although counsel on the argument seem to suggest that the rerating of bowlers was tlie function of tournament managers there is nothing in the record to. support that suggestion. Moreover, there is material in the record which suggests that rerating is probably done by the player’s league upon direct, communication or communication through, the regional association office. Sipce the action with respect to petitioners turns on whether they violated some obligation to obtain a rerating the record should be clear on this point. Consequently, the proceeding should be rem.an.ded to Special Term in order that thq parties may supply by affidavit and exhibit, if any, the governing rules or practice with regard to rerating. In the remote event that there is a dispute as to this issue it may become incumbent upon Special Term to resolve it. A remission to the membership corporation is not necessary because no qne disputes that all th.e parties, including the disciplinary commiit.ee, know whatever the rules are or the practice is. Sin.ee the record does not show whg.t the rules are or what the practice is it is not possible to determine whether the conclusion, of the disciplinary committee was irrational. The contentions by petitioners, that procedural due process was violated by respondents are. without basis. Concur — Breitel, J. P., Rabin, McNally, Steuer and Capozzoli, JJ.